DETAILED ACTION
Response to Amendment
This Office Action is responsive to the amendment filed on 02/10/2022. As indicated by the amendment: claims 1, 3, 6 and 8 have been amended. Claims 1-8 are presently pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akui (WO 2015/174139; citing US 2016/0309985 as its English translation) in view of Okamoto et al. (US 2013/0047757).
Regarding claim 1, Akui disclose an endoscope comprising: an insertion portion (2) including a bending portion (7; par. [0022]); a plurality of wires (23) each having a distal end connected to the bending portion (7); and being inserted into the insertion of the operation portion (3) at least one tubular member (23a; par. [0051]; Fig. 5) provided on the operation portion (3) and including a first part (Fig. 5 – portion of 23a extending toward 2) extending in a direction of [[the]] a longitudinal axis of the insertion portion (2), a second part (Fig. 5 – portion of 23a connected to 58) provided on a proximal end side of the first part and extending in a side direction to the longitudinal axis, and a bent part (Fig. 5 – bent portion of 23a) connecting the first part and the second part, [[any]] at least one wire of the plurality of wires (23) being inserted into the at least one tubular member (23a)wherein the second part (Fig. 5 – portion of 23a connected to 58) of the at least one tubular member is fixed to the operation portion (3 via 58; Fig. 5).
However, Akui does not specifically disclose a stopper fixed in the operation portion and arranged so as to prevent movement of the bent part by abutting on an the first part of the at least one tubular member is fixed to the operation portion. Okamoto teaches an analogous endoscope having a stopper (46a; Figs. 23-24; par. [0271]) fixed in the operation portion and arranged so as to prevent movement of the bent part (of 46f; Fig. 24; par. [0280]) by abutting on an inside of bending of the bent part (via 46a; Fig. 24; par. [0271] and [0280]). Okamoto also teaches that the first part (part extending along the longitudinal axis of the insertion portion) of the at least one tubular member is fixed to the operation portion via a bracket (46b; Figs. 23-24; par. [0271]). Okamoto teaches that the use of such stopper (46a) and bracket (46b) maintains the configurations of the tubular members thereby preventing entanglement of the wires as their paths are changed within the operation portion (par. [0288]). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have included the stopper and bracket of Okamoto in the endoscope of Akui in order to maintain the configurations of the tubular members thereby preventing entanglement of the wires as their paths are changed within the operation portion, as taught by Okamoto. 
Regarding claim 2, Akui in view of Okamoto disclose the endoscope according to claim 1, wherein the stopper (Okamoto: 46a; Figs. 23 and 24) includes two contact parts that contact with the bent part in two points separated in a longitudinal direction of the tubular member (par. [0280] – contacts the proximal and distal end portions as well as the middle portion as it is within 46a).
Regarding claim 6, Akui discloses an operation portion comprising: a body (3); at least one tubular member (23a; par. [0051]; Fig. 5) provided in an inside of the body (3), the at least one tubular member comprising: at least one tubular member is fixed in the inside of the body being bent to connect the first part and the second part 
However, Akui does not specifically disclose a stopper fixed inside of the body in the inside of the body
Regarding claim 7, Akui in view of Okamoto disclose the operation portion according to claim 1, wherein the stopper (Okamoto: 46a; Figs. 23 and 24) includes two contact parts that contact with the bent part in two points separated in a longitudinal direction of the tubular member (par. [0280] – contacts the proximal and distal end portions as well as the middle portion as it is within 46a).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akui in view of Okamoto as applied to claim 1 above, and further in view of Sjostrom et al. (US 2013/0102846).
Regarding claim 4, Akui in view of Okamoto disclose the endoscope according to claim 1, wherein the operation stick (45) includes an end part arranged on the inside of the operation portion (3; Figs. 4-7). However, it does not specifically disclose that the end part is connected to an axial member arranged on the inside of the operation portion by a ball joint, and the ball joint includes an opening having an inner diameter smaller than an outer diameter of a press-fitted ball and a predetermined depth in a direction in which the ball is press-fitted, and a spherical bearing receiving the press-fitted ball via the opening and having an inner diameter larger than the outer diameter of the ball.
Sjostrom teaches an analogous endoscope wherein the operation stick (145; Fig. 5A) includes an end part arranged on the inside of the operation portion (Fig. 5A), the end part is connected to an axial member (Fig. 5A) arranged on the inside of the operation portion by a ball joint (160; Fig. 5A; par. [0108]), and the ball joint (160) includes an opening (proximal opening of 165; Fig. 5A) having an inner diameter . 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akui in view of Okamoto as applied to claim 1 above, and further in view of Dresher (US 2015/0301096) in view of Dresher (US 2014/0114124).
Regarding claim 5, Akui in view of Okamoto disclose the endoscope according to claim 1, further comprising: a universal cable (4) that extends from the operation portion (3; Fig. 1). However, Akui does not specifically disclose a linear internal component that is inserted into insides of the operation portion and the universal cable, wherein the linear internal component includes a portion bent in a crank shape inside the operation portion, and an outer circumference of a section from the portion bent in the crank shape of the linear internal component up to the universal cable is covered by a protective tube having flexibility.
Dresher teaches an endoscope comprising a universal cable (150; Fig. 4E) that extends from the operation portion (112); and a linear internal component (142; Fig. 4E; .
Allowable Subject Matter
In the Non-Final Rejection of 12/21/2021 claims 3 and 8 were objected to as being dependent upon a rejected base claim but were indicated as being allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Reasons for indicating allowable subject matter were provided (see pages 8-9). 

Response to Arguments
Applicant’s arguments, see claim amendments and Remarks, filed 02/10/2022, with respect to the rejection(s) of claim(s) 1 and 6 under 35 USC 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYNAE E BOLER whose telephone number is (571)270-3620. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RYNAE E BOLER/Examiner, Art Unit 3795    

/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795